DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2021 has been entered.
Summary
The Applicant arguments and claim amendments received on April 13, 2021 are entered into the file. Currently, claims 1 and 16 are amended; claims 7, 8, and 18 are cancelled; resulting in claims 1-6 and 9-17 pending for examination.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2021 is considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: In Line 7, “nanoparticle magnetic core” should be “nanocomposite magnetic core” according to Line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 9,093,205, previously cited) in view of Zhu (“Magnetic Epoxy Resin Nanoparticles Reinforced with Core-Shell Structure Fe@FeO Nanoparticles: Fabrication and Property Analysis”, 10.1021/am100361h, cited on IDS, hereinafter “Zhu”).
Regarding claims 1 and 2, Rowe teaches a toroidal microinductor comprising a nanocomposite magnetic core (col 9, Ln 39-45; col 10, Ln 18-25) comprising superparamagnetic nanoparticles made of iron (Abstract), wherein the core has a toroidal shape and one or more coil turns surrounding the nanoparticle magnetic core (col 10, Ln 18-25).
Although Rowe teaches that it is conventional in the art of inductors to form magnetic cores from magnetic particles and polymeric binder (col 2, Ln 49-65), the reference does not expressly teach the superparamagnetic nanoparticles being covalently cross-linked in an epoxy network. However, in the analogous art of polymeric 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microinductor of Rowe by using the nanocomposite of Zhu in order to achieve an inductor having improved mechanical and chemical resistance properties in addition to desirable magnetic properties.
Furthermore, the limitation reciting “wherein the superparamagnetic nanoparticles are covalently cross-linked in an epoxy network formed by a ligand exchange procedure” is a process limitation and does not determine the patentability of the product unless the process produces a structural features of the product. See MPEP 2133. (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)). Therefore, there does not appear to be a nonobvious difference between the prior art structure and the structure resulting from the claimed method because the prior art Rowe in view of Zhu teaches the toroidal microinductor of claim 1 having superparamagnetic nanoparticles cross-linked in an epoxy network.
Regarding claim 3, Rowe in view of Zhu teaches all of the limitations of claim 1 above. While Rowe does not expressly teach the superparamagnetic nanoparticles 
Regarding claim 4, Rowe in view of Zhu teaches all of the limitations of claim 1 above. Rowe further teaches the superparamagnetic nanoparticles comprising Fe3O4 nanoparticles (col 8, Ln 13-18), and Zhu teaches the nanoparticles having a Fe@FeO core-shell structure (Abstract). For the purposes of creating a nanocomposite having desirable magnetic properties and resistance to oxidation, the Fe3O4 and Fe@FeO nanoparticles of Rowe and Zhu are considered functional equivalents.
Regarding claims 5 and 6, Rowe in view of Zhu teaches all of the limitations of claim 1 above. Rowe and Zhu further teach the superparamagnetic nanoparticles having a diameter of 5 to 15 nm (Rowe; col 7, Ln 5-19) or 15 to 25 nm (Zhu; p. 2101, left col), which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claims 9 and 11, Rowe in view of Zhu teaches all of the limitations of claim 1 above, and Rowe further teaches the toroidal microinductor having a form factor 3, wherein the toroid is formed from a disc of 9 mm diameter and 2.5 mm height (col 10, Line 18-25). Therefore, the maximum volume of the toroid fabricated by Rowe would be less than 0.16 cm3. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the outer diameter and form factor to values meeting the claimed limitations, as illustrated by Rowe et al., depending on the size desired for the intended application.
Regarding claim 16, Rowe in view of Zhu teaches all of the limitations of claim 1 above. Furthermore, the limitation reciting “wherein the toroidal microinductor is fabricated using MEMS technologies” is a process limitation and does not determine the patentability of the product unless the process produces a structural features of the product. See MPEP 2133. (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)). Therefore, there does not appear to be a nonobvious difference between the prior art structure and the structure resulting from the claimed method because the prior art Rowe in view of Zhu teaches the toroidal microinductor of claim 1.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe Rowe (US 9,093,205, previously cited) in view of Zhu (10.1021/am100361h, cited on IDS) as applied to claim 1 above, and further in view of Langlois (https://www.osti.gov/servlets/purl/1456520, previously cited).
Regarding claim 10, Rowe in view of Zhu teaches all of the limitations of claim 1 above but does not expressly teach the toroidal microinductor having a height of less than 1 mm. However, in the analogous art of toroidal microinductors having superparamagnetic nanoparticle cores, Langlois teaches a 500 nH toroidal core thickness) of 0.5 mm (page 9). Langlois further demonstrates the importance of achieving low values of height in order to reduce the form factor of the inductor (page 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a result-effective variable such as the height through routine experimentation, especially given the teaching in Langlois regarding the desire to use low height values meeting the claimed limitations when making toroidal microinductors. See MPEP 2144.05(II).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 9,093,205, previously cited) in view of Zhu (10.1021/am100361h, cited on IDS) as applied to claim 1 above, and further in view of Langlois (https://www.osti.gov/servlets/purl/1456520, previously cited), as evidenced by Araghchini (10.1088/1742-6596/476/1/012053, cited on IDS).
Regarding claim 12, Rowe in view of Zhu teaches all of the limitations of claim 1 above but does not expressly teach the inductance of the inductor. However, in the analogous art of toroidal microinductors having superparamagnetic nanoparticle cores, Langlois teaches a toroidal microinductor having an inductance of 500 nH (page 9). Also in the analogous art of toroidal micronductors fabricated by MEMS, Araghchini further demonstrates the importance of achieving high values of inductance in order to enable operation of power converters at frequencies near 10-100 MHz (page 1, Introduction). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 9,093,205, previously cited) in view of Zhu (10.1021/am100361h, cited on IDS) as applied to claim 1 above, and further in view of Flynn (10.1109/TMAG.2007.895700, previously cited) and further in view of Su et al. (US 2016/0086723, previously cited).
Regarding claim 13, Rowe in view of Zhu teaches all of the limitations of claim 1 above but does not expressly teach the power density of the inductor. However, in the analogous art of microinductors having superparamagnetic nanoparticle cores, Flynn teaches a process for optimally designing the power density and efficiency of microinductors, achieving an optimized microinductor having a power density of 174.8 W/cm3, or 2.86 kW/in3 (Table 5). Also in the analogous art of small size inductors used for power converters, Su et al. further demonstrates the importance of achieving high values of power density in order to enable smaller size electronics having increased portability ([0002], [0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a result-effective variable such as the power density through routine experimentation, especially given the teaching in Su et al. regarding the desire to use .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 9,093,205, previously cited) in view of Zhu (10.1021/am100361h, cited on IDS) as applied to claim 1 above, and further in view of Mu (10.1109/PEAC.2014.7038062, previously cited).
Regarding claim 14, Rowe in view of Zhu teaches all of the limitations of claim 1 above but does not expressly teach the AC resistance for the inductor. However, in the analogous art of toroidal microinductors having powder cores, Mu teaches a toroidal powder core inductor having an AC resistance of less than 0.1 ohms at 1 MHz (Fig. 10). Mu further demonstrates the importance of achieving low values of AC resistance in order to reduce inductor losses (page 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a result-effective variable such as the AC resistance through routine experimentation, especially given the teaching in Mu regarding the desire to use low AC resistance values meeting the claimed limitations when making toroidal microinductors. See MPEP 2144.05(II).




Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 9,093,205, previously cited) in view of Zhu (10.1021/am100361h, cited on IDS) as applied to claim 1 above, and further in view of Cox (https://elnamagnetics.com/wp-‍content/uploads/library/Micrometals/Iron_Powder_Cores_for_High_Q_Inductors.pdf, previously cited).
Regarding claim 15, Rowe in view of Zhu teaches all of the limitations of claim 1 above but does not expressly teach the quality factor for the inductor. However, in the analogous art of inductors having iron powder cores, Cox teaches several examples of inductors having Q in the range of 200-250 at 1 MHz (Fig. 1). Cox further demonstrates the importance of achieving high values of quality factor (Q) in order to reduce inductor losses (page 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a result-effective variable such as the quality factor through routine experimentation, especially given the teaching in Cox regarding the desire to use high quality factor values meeting the claimed limitations when making inductors. See MPEP 2144.05(II).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 9,093,205) in view of Zhu (10.1021/am100361h, cited on IDS) as applied to claim 1 above, and further in view of Bourns (https://www.mouser.com/pdfdocs/‌bourns_ic046_flatwire_inductor_appnote.pdf, previously cited).
Regarding claim 17, Rowe in view of Zhu teaches all of the limitations of claim 1 above but does not expressly teach the one or more coil turns comprising flat coil turns. However, in the analogous art of wound iron powder core inductors, Bourns teaches a .

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections of claim 16 over 35 USC 112(a) and 35 USC 112(b) are overcome by Applicant’s amendments removing the limitation “comprises a monolithic structure” in the response filed April 13, 2021.

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claim 8 filed April 13, 2021 have been considered but are moot because the new ground of rejection relies on a new combination of references that have not been addressed or challenged by the Applicant in the arguments.

With respect to the rejection of previous claim 18 (now incorporated into amended claim 1), the Applicant argues on page 14 that the limitation reciting “wherein the epoxy network is formed by a ligand exchange procedure” results in a product that 
These arguments are not persuasive. First, the features upon which the Applicant relies (i.e. an increased magnetic particle fraction, resulting in a nanocomposite with strong magnetic properties and low losses) are not presently recited in the claims and are not inherently required by the method limitation. Furthermore, as noted in the prior art rejections above, it is maintained that the structure resulting from the method limitation “wherein the nanoparticles are covalently cross-linked in an epoxy network formed by a ligand exchange procedure” only requires the finished product nanocomposite to comprise nanoparticles embedded in an epoxy.
Despite the Applicant’s showing that a nanocomposite produced according to the aforementioned method is capable
Moreover, other methods known in the prior art can be used to produce a composite having a high loading fraction of magnetic particles in epoxy. As an example, Toyoda et al. (US 2011/0104476, previously cited) teaches a composite magnetic material for a magnetic core formed by mixing magnetic particles with an organic substance, wherein the organic substance is included in the composite at a content of 0.001-0.2 wt% (Abstract). Toyoda et al. further teaches the prepared nanocomposites having densities in the range of 7.4-7.6 g/cm3 (Table 2), which when compared to the density of pure iron (about 7.8 g/m3, according to https://www.engineeringtoolbox.com/‌metal-alloys-densities-d_50.html, copy of reference provided) and considering the low fraction of the organic substance, indicates that iron particles comprise the significant majority of the composite.
Additionally, Toyoda et al. teaches the organic substance comprising fluorine-based resins ([0010]), which Bergendahl et al. (US 8,273,407, previously cited) teaches to be an art-recognized equivalent for epoxies (col 4, Ln 48-51). Considering the combined teachings of Toyoda et al. in view of Bergendahl et al., nanocomposites having high magnetic particle loading fractions appear to be achievable by methods other than the claimed ligand exchange procedure.
Furthermore, additional evidence that high loading of magnetic particles in epoxy systems is achievable without the claimed methodology is provided below (see Raj et al. (2011), Raj et al. (2005), Dong et al., and Bhattacharya et al.). As such, the Applicant’s allegations that the claimed ligand exchange procedure results in nanocomposites having “significantly larger [packing fraction] than what has previously been reported for magnetic nanoparticles in an epoxy system” is not found persuasive.
Finally, Applicants are reminded that the patentability of a claimed method (i.e., that which is claimed in US 10,720,269) does not necessarily convey patentability to a claimed product derived from said method. As noted above, a nonobvious difference must be clearly demonstrated for any product-by-process type limitation to be given patentable weight. Presently, no such evidence has been provided.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raj et al. (2011) (“Novel Nanomagnetic Materials for High-Frequency RF Applications”, 10.1109/ECTC.2011.5898670) teaches toroids made from cobalt nanoparticles mixed into epoxy matrices achieving particle loading values above 60 vol%, and wherein epoxy was used because of its simplicity and low-temperature curing (Abstract, p. 1244; p. 1246-1247)
Raj et al. (2005) (“Magnetic Nanocomposites for Organic Compatible Miniaturized Antennas and Inductors”, 10.1109/ISAPM.2005.1432088) teaches inductor structures comprising a nanocomposite made of ferrite nanoparticles dispersed in an epoxy, including nanoparticles at a content of 50-70%, wherein the epoxy is cured at temperatures between 80-140 °C (p. 2).
Dong et al. (“Magnetic Nanocomposite for High Q Embedded Inductor”, 10.1109/ISAPM.2004.1288008) teaches an inductor having low loss and high Q factor comprising a nanocomposite made from mixing nanophase cobalt ferrite particles with an epoxy/anhydride matrix (Abstract, p. 171). Dong et al. further 
Bhattacharya et al. (“Epoxy Nanocomposite Capacitors for Application as MCM-L Compatible Integral Passives”, 10.1115/1.1400751) teaches a polymer/ceramic composite for microelectronics applications, wherein the composites were made with particle loading values of at least 40-50 vol% (p. 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785